Citation Nr: 1421743	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for disc disease, L4-5 (low back disability).

2.  Entitlement to a compensable evaluation for fracture right fourth metacarpal (right ring finger disability)

3.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, and from September 1978 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied the Veteran's claims.  The Veteran filed a notice of disagreement in February 2011, and the RO issued a statement of the case dated in August 2011.  He filed his substantive appeal later that same month.  
 
In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local Regional Office.  A transcript of the hearing has been associated with the claims file.  At the hearing, additional evidence was submitted that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board when reviewing the Veteran's claims.

The Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that, in addition to the paper claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to a higher evaluation for the service-connected low back disability and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence indicates that the Veteran's service-connected fracture right fourth metacarpal is manifested by pain, swelling, and reduced grip, but not ankylosis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the service-connected fracture right fourth metacarpal have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In an October 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2010, which fully addressed the rating criteria and included a review of the Veteran claims file.  The Veteran has also been afforded an opportunity to testify before the Board.  This evidence is sufficient to evaluate the Veteran's claim.

II.  Analysis.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. §5107(b).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625   (1992).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  

In this case, the RO has rated the Veteran's service-connected right ring finger disability as noncompensable under Diagnostic Code 5227.  

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5227.  There is no higher disability evaluation available under Diagnostic Code 5227.  Id.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note.

Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under Diagnostic Code 5230.  Id.  

A compensable rating for a fourth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Under Diagnostic Code 5156, amputation of the ring finger, a 10 percent evaluation is warranted for amputation of the ring finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5155, at Note.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position. Id at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii). 

On VA examination in September 2010, the Veteran reported that the dorsom of his right hand swells and is painful.  He reported that his physician had diagnosed arthritis and had prescribed pain medication.  On examination, there was no impaired strength or dexterity of the hand, no angulation, ankylosis or amputation of one or more digits of the right hand, no thumb disorder, and no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  It was noted that there had been a fracture of the right 4th metacarpal with residuals pain and tenderness at the right 4th metacarpal bone.  X-rays indicated minimal degenerative changes of the right hand and findings suggestive of old healed fracture of the mid fourth metacarpal.  

In his testimony before the Board, the Veteran stated that he had swelling, arthritis, and pain in the right hand.  He indicated that he had a hard time grasping objects and writing, and that he was forced to use his left hand more due to the limitations of his right hand.  He dropped many items due to his hand symptoms.

A review of the Veteran outpatient records did not indicate findings more severe than were indicated by the VA examination report or the Veteran's testimony.

The evidence of record shows that the Veteran does not have any ankylosis of the right fourth finger.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  As such, he is not entitled to a compensable evaluation under Diagnostic Codes 5155, 5227 or 5230.  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227, 5230.  Further, while there is evidence of pain and swelling in the hand, and evidence of reduced grip, there is no evidence that the Veteran has limitation of motion of other digits due to his right fourth finger disability, or that his ring finger disability by itself interferes with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note. 

The Board has considered whether an increased disability rating is warranted for his right fourth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right fourth finger disability under either Diagnostic Code 5230 or 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  In any event, functional impairment that could be considered the equivalent of anklyosis has not been shown in this case, given the findings noted previously.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b). 

Next, the Board notes that, ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulation, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the low back and finger disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's finger disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

A compensable rating for the service-connected fracture right fourth metacarpal is denied.

REMAND

The Veteran and his wife testified before the Board in June 2012.  In this testimony, the Veteran indicated that his back condition caused him constant pain and prevented him from walking all but short distances before his legs would go out and he would need to rest.  He indicated that he had back spasms and that he experienced shooting pain into his legs, numbness and tingling in his right foot, and that he had restless leg syndrome.  The most recent examination for the Veteran's back is dated to September 2010.

Because the most recent VA examination of the Veteran is approaching four years old and because the Veteran has testified to symptoms that indicate a worsening of his condition, the Board finds that this matter should be remanded and that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the individual unemployability claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).

Here, the Veteran is service-connected for back and finger disabilities.  His combined evaluation is currently 20 percent.  Accordingly, while it is possible that the Veteran may see an increase in his disability evaluation after reexamination, he currently does not meet the schedular requirements for a TDIU rating.

The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

In this regard, the Board notes that the Veteran testified that he last worked in 1999 and that he quit his job at that time due to his back condition.  He is also noted to be in receipt of Social Security Administration disability benefits, in part due to his back condition.  He also testified that his treating physician informed him that he could not work at his job because he could not stand and bend and do other activities required for his employment.  A September 2010 VA examination indicated that the Veteran may not be able to perform high impact jobs requiring heavy lifting, but that he may be able to perform light physical jobs or desk jobs if allowed to take frequent breaks from sitting, as prolonged sitting caused pain in his lower back.  The Veteran's testimony before the Board indicates that his condition has likely worsened since this examination.  

Because the authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, the correct course of action for the Board, where it finds that entitlement to an extra-schedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, the prudent and thorough course of action is to remand for referral to the Director of Compensation and Pension for consideration of whether an extraschedular rating is appropriate.

Upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).



Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for his claimed disability.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected back disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, is this radiculopathy best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability caused marked interference with employment, or the need for frequent periods of hospitalization.

Finally, the examiner should also offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected disabilities and (b) indicate whether, without consideration of the Veteran's age or nonservice-connected disabilities, the service-connected disabilities, either singularly or jointly, prevent him from securing and following a substantially gainful occupation.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Next, the RO should submit the Veteran's individual unemployability claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

4.  After completion of the foregoing, the Veteran's claims should again be reviewed.  If a determination remains adverse to the Veteran, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




